Securities Act Registration No. 333-41461 Investment Company Act Reg. No. 811-08529 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 |X| Pre-Effective Amendment No. |_| Post-Effective Amendment No. 35 |X| and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 |X| Amendment No. 38 |X| (Check appropriate box or boxes.) MONTEAGLE FUNDS (Exact Name of Registrant as Specified in Charter) 209 Tenth Avenue South, Suite 332, Nashville, Tennessee 37203 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (800) 459-9084 Paul B. Ordonio, President 209 Tenth Avenue South, Suite 332
